Birdsong, Judge.
Appellant, Johnny L. Dublin, appeals his judgment of conviction and sentence for two counts of violating the Georgia Controlled Substances Act, OCGA § 16-13-30.
An undercover GBI agent testified that appellant possessed and personally sold him cocaine on two occasions. Laboratory analysis confirmed that in each instance the substance was cocaine. Appellant testified in his own behalf denying that he possessed or sold cocaine, and asserted an alibi defense. One alibi witness testified in appellant’s behalf. Held:
An appellate court determines sufficiency of evidence; it neither weighs evidence nor determines witness credibility. Smith v. State, 192 Ga. App. 768 (1) (387 SE2d 53); Banks v. State, 185 Ga. App. 851 (3) (366 SE2d 228).
Review of the transcript in a light most favorable to the verdict reveals ample evidence from which any rational trier of fact could have found beyond a reasonable doubt that appellant was guilty of the offenses of which he was convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Banke, P. J., and Cooper, J., concur.